Title: To George Washington from Oliver Wolcott, Jr., 26 September 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          Private
         
          
            Sir
            Phila. Sept. 26. 1795
          
          I have been absent from the office a few days to accompany Mrs W. from Elisabeth Town; on my return I recd Mr Dandridges Letter of the 16th—The taxes on the Presidents carriages have been paid and a Rect therefor will be enclosed.
          
          This City is anxiously waiting for Mr Randolph’s explanation—various reports much to his prejudice are in circulation—these are occasioned by communications from Mr Hammonds family connections, (as is supposed;) or by Mr R.’s conversations which are calculated to create surmises—I believe him to be very desperate & malignant in his feelings & that he will accomplish all the mischief in his power—Mr Dallas is doubtless prime Councillor & Confidant.
          It is reported that Mr R. has said, that a communication was made to Mr Adet that the Treaty would not be ratified unless the British revoked any order which might exist for intercepting our provision vessells destined for France & that the Presidents ratification is a violation of this promise—If this is a fact, it proves that a regard for truth & candour is renounced—It is fortunate however that the most direct proof exists, that Mr Randolph has repeatedly admitted, that the ratification was not inconsistent with any prior engagement of the President. What unauthorised declarations may have been made to Mr Adet no person can conjecture—the most indiscreet & improper would not be incredible.
          There have been several riots in Boston among the lower classes of people—the spirit was not suppressed, at the date of my last advices—The great body of the people are firm & steady, though I perceive that a spirit of enquiry is entending, with no small anxiety to discover the cause of these commotions—It is doubtless an enigma, that men who are governed more by sudden impulses than by reason, should become riotous, without any apparent cause or definite object in view.
          I firmly believe that these things will be shortly explained, to the utter confusion, of their abettors & instigators. I have the honour to be with the most perfect respect Sir, your obedt servant
          
            Olivr Wolcott Jr
          
        